Citation Nr: 1101315	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from 
June 1953 to October 1956.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
By that rating action, the RO denied service connection for 
hearing loss and tinnitus.  The Veteran appealed the RO's August 
2008 rating action to the Board. 

In April 2010, the Board remanded the claims to the RO for 
additional development.  The requested development has been 
completed.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's assertion that his current hearing loss and 
tinnitus are etiologically related to acoustic trauma is not 
competent evidence.

2.  Hearing loss and tinnitus were not shown in service and 
sensorineural hearing loss was not manifested to a compensable 
degree within one year following discharge from service.

3.  The preponderance of the competent and credible evidence of 
record is against a finding that the Veteran's current hearing 
loss and tinnitus had their onset during military service or that 
they are etiologically related thereto.  




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by military 
service, nor may sensorineural hearing loss be presumed to have 
been incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (Court) (as noted by 
citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  With respect to the claims on appeal, via an 
April 2008 pre-adjudication letter, the RO specifically notified 
him of the substance of the VCAA including the types of evidence 
necessary to establish the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the letter essentially satisfied the requirements of 
the VCAA by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about information and evidence 
VA would seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Pelegrini II, the Court also held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  The Veteran was provided pre-adjudication VCAA notice 
via the above-cited letter.  Id.

The Court has held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of 
the Dingess elements via an April 2008 letter.  Id.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of the claims.  Copies of 
the Veteran's service treatment records (STRs), VA and private 
treatment reports and statements of the Veteran are of record.  
In July 2008, VA examined the Veteran to determine the etiology 
of his claimed hearing loss and tinnitus.  A copy of this 
examination report is contained in the claims file. 

The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claims discussed in the analysis below.  In fact, on a 
Supplemental Statement of the Case response form, dated and 
signed by the Veteran's representative in September 2010, he 
indicated that the Veteran did not have any additional evidence 
to submit in support of his current appeal.  He requested that 
his case be returned to the Board for further appellate 
consideration as soon as possible.  

Given these matters of record, the Veteran has had a meaningful 
opportunity to participate in the development of the claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

III.  Merits Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, to prevail on the issue of service connection, there 
must be competent and credible evidence of (1) a current 
disability, (2) in-service occurrence or aggravation of a disease 
or injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran need not have had a hearing loss disability during 
service according to the requirements of 38 C.F.R. § 3.385, 
including when examined in anticipation of discharge.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  But he must now satisfy these 
requirements or at least have when filing his current claim.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 
(1997) (holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of the 
application, not for a past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
the requirement of a current disability is satisfied when the 
claimant has the disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).
The Veteran contends that his current hearing loss and tinnitus 
are the result of having been exposed to "'sonar piping'" and 
38-inch cannons while serving aboard the USS WITEK, EDD 848.  He 
maintains that although he worked in commercial construction 
post-service, that he was issued mandatory hearing protection. 

The Board does not find, and the Veteran does not allege, that 
there is evidence of hearing loss manifested to a compensable 
degree within a year of service discharge in 1956.  Thus, an 
award of service connection for hearing loss on a presumptive 
basis is not warranted.  38 U.S.C.A. §§ 3.307, 3.309.  The Board 
finds that because the preponderance of the competent and 
credible medical evidence of record is against a nexus between 
the Veteran's current hearing loss and tinnitus to his period of 
active military service, the claims will be denied in the 
analysis below. 

The Veteran's STRs are wholly devoid of any subjective complaints 
or clinical findings of hearing loss for VA compensation purposes 
or tinnitus.  In-service audiograms were not performed at service 
entrance or separation.  At service discharge in October 1956, 
the Veteran scored 15/15 on the whispered and spoken voice test.  
His ears were evaluated as "normal."

While the Veteran is competent to provide statements concerning 
factual matters of which he has firsthand knowledge (e.g., he was 
exposed to acoustic trauma during military service), he is not 
competent to render an opinion that any current hearing loss and 
tinnitus are etiologically related to military service.  Barr, 
supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(observing laypersons not competent to state in-service symptoms 
were indicative of rheumatic fever).  The Board accepts that the 
Veteran had in-service noise exposure.  The Veteran's DD 214, 
along with his service treatment records, confirm that he served 
aboard the USS WITEK (EDD-848), as he has alleged.  Thus, given 
the aforementioned records, and resolving reasonable doubt in 
favor of the Veteran, the Board finds that it is as likely as not 
that he was exposed to acoustic trauma during military service, 
as he has alleged.  38 U.S.C.A. § 1154(a) (West 2002).  


Nevertheless, and with respect to any argument that the Veteran 
may proffer as to having experienced a continuity of hearing loss 
and tinnitus since being discharged from military service, the 
Board finds not credible.  As noted above, there are no 
subjective complaints or clinical findings referable to hearing 
loss and/or tinnitus during his period of military service and 
not until 2001, several decades after service discharge in 1956.  
(See February 2001 VA treatment record, reflecting that the 
Veteran had complained of decreased hearing).  In addition, 
despite having filed claims for VA compensation for several un-
related disorders, the Veteran did not submit a claim for service 
connection for hearing loss and tinnitus until April 2008.  (See 
VA Form 21-4138, Statement in Support of Claim, dated and signed 
by the Veteran in April 2008).  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service).  

Thus, while the Veteran's own statements as to a history of 
observable symptoms can overcome a gap in documented treatment, 
statements of continuity are not here found to be credible, based 
on the evidence as set forth above, and in particular the absence 
of any subjective complaints of hearing loss and/or tinnitus at 
any time until 2001.  The Board accords more probative value to 
statements that the Veteran made contemporaneously with private 
and VA examinations completed from 1993 to 1999, than to his 
current statements, especially given the passage of time and that 
these statements have been made in connection with a claim for 
monetary benefits. 

The medical evidence of record shows that the Veteran has been 
found to have hearing loss for VA compensation purposes and 
tinnitus.  (See July 2008 VA examination report).  Thus, the 
issue for resolution is whether there is competent and credible 
medical evidence of record that attributes these disabilities to 
military service.

The only medical evidence of record that discusses a nexus 
between the Veteran's hearing loss and tinnitus and military 
service is a July 2008 VA examiner's opinion.  After a claims 
file review, recitation of the Veteran's service and post-service 
history that is consistent with that previously reported herein, 
and an audiological evaluation, the examiner concluded that she 
could not resolve the issue of whether or not the Veteran's 
currently diagnosed hearing loss and tinnitus were etiologically 
related to his period of military service without resorting to 
mere speculation.  The VA examiner clearly explained her comment 
by stating the because the Veteran had only undergone whisper 
tests during military service, as opposed to audiograms, these 
tests did not evaluate high pitches, which was the region more 
likely to be affected by noise exposure and sonar.  Thus, the VA 
examiner explained both her rationale, as well as essentially 
noting that no further medical evidence could substantiate the 
claim.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

In this case, the examiner did not set forth a bare conclusion; 
she fully explained why, given the facts that were available to 
her, it was not possible without resorting to mere speculation to 
determine whether the Veteran's current hearing loss and tinnitus 
were etiologically related to military service.  Insofar as the 
VA examiner provided an adequate explanation for her inability to 
provide the requested opinion after examining the Veteran, 
reviewing the evidence in the claims file, and reviewing the 
relevant medical literature, the examination was adequate.  See, 
e.g., D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that 
a medical opinion is adequate when it is based upon the Veteran's 
medical history and examinations and also describes the claimed 
disability in sufficient detail).

There is no other evidence of record that establishes a medical 
nexus between military service and the Veteran's bilateral 
hearing loss and tinnitus.  Rather, the evidence of record only 
weighs against such a finding.  Thus, the Board finds that the 
preponderance of the evidence is against an award of service 
connection for these disabilities.

While VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the merits of 
an outstanding issue, that doctrine is inapplicable in the 
instant case because the preponderance of the evidence is against 
the claims.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

As to the Veteran's contention regarding an etiological link 
between his hearing loss for VA compensation purposes and 
tinnitus to military service, he is not medically qualified to 
render such an opinion.  The Board must determine the value of 
all evidence submitted, including lay and medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
evaluation of evidence generally involves a 3-step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 
Vet. App. 303 at 308 (2007) (Observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  The third step of this inquiry 
requires the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

While the Veteran is competent to provide statements concerning 
factual matters of which he has firsthand knowledge, he is not 
competent to render an opinion that his current hearing loss and 
tinnitus are etiologically related to his period of military 
service, to include his acoustic trauma aboard the USS WITEK. 
This matter has been addressed by the obtaining of a competent 
medical opinion, as mandated in Jandreau, supra.; see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing 
laypersons not competent to state in-service symptoms were 
indicative of rheumatic fever).  

The Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, because the preponderance of the 
evidence is against the claims, this doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


